 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK WHEATEN,                                 Case No.: 1:18-cv-00885-AWI-JLT (PC)

12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S
                                                       MOTION TO COMPEL
13           v.
                                                       (Doc. 55)
14    KNOLL, et al.,

15                       Defendants.

16

17          On November 22, 2019, Plaintiff filed a motion to compel Defendants’ responses to his

18   interrogatories, requests for production, and requests for admission. (Doc. 55.) Plaintiff alleges

19   that Defendants failed to respond to these discovery requests. (Id.) Defendants filed an opposition

20   on December 2, 2019, in which they provide copies of certificates of service showing they served

21   the responses on November 14, 2019. (Doc. 57.) Plaintiff has not filed a reply, and the time to do

22   so has passed. See Local Rule 230(l). Notably, Plaintiff cites Defendants’ responses to his

23   discovery requests in his opposition to Defendants’ motion for summary judgment, impliedly

24   admitting that he received the responses. (See Docs. 58-59.)

25   ///

26   ///

27   ///

28   ///
 1        For these reasons, the Court DENIES Plaintiff’s motion as moot.

 2
     IT IS SO ORDERED.
 3

 4     Dated:   December 27, 2019                         /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  2
